The Honorable Gilbert Baker State Senator #17 Cooper Lane Conway, AR 72034-7935
Dear Senator Baker:
I am writing in response to your request for my opinion on the following question:
  Does the Faulkner County Public Facilities Board enjoy the same sovereign immunity from law suits that cities of the second class and county governments have?
RESPONSE
In my opinion, the answer to your question is "yes."
I must initially take issue with your use of the term "sovereign immunity" in your question. Sovereign immunity insulates only the state and its agencies, not cities and counties, from suits seeking damages. Ark. Const. art. 5, § 20.
I assume the immunity to which you refer is the statutory immunity set forth at A.C.A. § 21-9-301 (Repl. 2004), which provides:
  (a) It is declared to be the public policy of the State of Arkansas that all counties, municipal corporations, school districts, special improvement districts, and all other political subdivisions of the state and any of their boards, commissions, agencies, authorities, or other governing bodies shall be immune from liability and from suit for damages except to the extent that they may be covered by liability insurance.
  (b) No tort action shall lie against any such political subdivision because of the acts of its agents and employees.
In my opinion, this statute clearly applies to a public facilities board. Section 14-137-111 of the Code (Supp. 2005) provides in pertinent part:
  (a) Each public facilities board is authorized and empowered:
  (1) To have perpetual succession as a body politic and corporate and to adopt bylaws for the regulation of its affairs and the conduct of its business[.]
(Emphasis added.) Section 14-137-114 (Repl. 1998) further provides:
  It is declared that each public facilities board created pursuant to this chapter will be performing public functions and will be a public instrumentality of the municipality or county creating the board.
Accordingly, all properties at any time owned by the board and the income therefrom shall be exempt from all taxation in the State of Arkansas.
(Emphasis added.) The highlighted portions of these statutes clearly identify public facilities boards as public entities of the sort contemplated in A.C.A. § 21-9-301.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh